46 N.Y.2d 859 (1979)
Depot Construction Corporation, Appellant,
v.
City of New York, Respondent, et al., Defendants.
Renel Construction, Inc., Appellant,
v.
Brooklyn Cooperative Meat Distribution Center, Inc., Defendant, and City of New York, Respondent.
Court of Appeals of the State of New York.
Argued January 2, 1979.
Decided February 6, 1979.
Franklin E. Tretter for Depot Construction Corporation, appellant.
Jerrold Morgulas for Renel Construction, Inc., appellant.
Allen G. Schwartz, Corporation Counsel (Leonard Olarsch, L. Kevin Sheridan and Judah Dick of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*861MEMORANDUM.
The orders of the Appellate Division should be affirmed, with costs, on the opinion of Mr. Justice SAMUEL J. SILVERMAN in that court.
We add only two comments. First, as recited in section 100-a of the General Municipal Law, the provisions of sections 101 and 103 of that law (prescribing practice with reference to the expenditure of municipal funds for public projects) are designed "to assure the prudent and economical use of public moneys for the benefit of all the inhabitants of the state and to facilitate the acquisition of facilities and commodities of maximum quality at the lowest possible cost". They do not undertake to define the rights and liabilities between the municipality and other participants in the public project. They are for the protection of taxpayers, not the benefit of contractors.
Second, even if it be assumed that the complaint and supporting documents are sufficient to sustain appellants' contention that the co-operatives were agents of the City of New York in the development of these meat distribution centers, we agree with the Appellate Division that in each of these cases the contract between the co-operative and the contractor imposed liability only on the co-operative.
In each case: Order affirmed, with costs in a memorandum.